108 F.3d 1385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard Vincent MAYES, Plaintiff-Appellant,v.Susan L. HUBBARD, Associate Warden, Defendant-Appellee.
No. 96-15790.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 14, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Richard Vincent Mayes appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action.  We agree with the district court that Mayes has not established that prison officials violated his constitutional rights.  The district court did not err by failing to appoint counsel for Mayes.  We decline to consider Mayes's claim of false imprisonment, raised for the first time on appeal.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3